                Case 5:21-cv-02448-JLS Document 1 Filed 05/28/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FELICIA CHAVANNE,                         :     CIVIL ACTION
                                  Plaintiff,
                                          :
                                          :
      v.                                  :     NO.
ERIE INSURANCE, SECOND LOOK, INC.         :
and BARRY LEFEVER,                        :
                        Defendants.       :
________________________________________________________________________

FELICIA CHAVANNE,                                        :       CIVIL ACTION
                                  Plaintiff,             :
                                                         :
     v.                                                  :       NO. 5:21-cv-02266-JLS
SECOND LOOK, INC.,                                       :
                                                         :
                                  Defendant.             :

OMNIBUS NOTICE OF REMOVAL OR IN THE ALTERNATIVE AMENDED NOTICE
                         OF REMOVAL

         Defendants Erie Insurance (“Erie”) and Second Look, Inc. (“Second Look”), by their

undersigned counsel, hereby petition this Court as follows, pursuant to 28 U.S.C. § 1441(a):

         1.        Erie is a defendant in an action pending in the Court of Common Pleas of

Lancaster County, Docket No. CI-21-01006 (“the State Court Action”). A true and correct copy

of the Complaint in the State Court Action is attached hereto as Exhibit “A”.

         2.        Plaintiff in the State Court Action is FELICIA CHAVANNE (“Plaintiff”). See

Exhibit “A”.

         3.        Plaintiff’s State Court Action alleges violations arising under the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692, et seq.

         4.        The State Court Action involves a question of federal law. Pursuant to 28 U.S.C.

§ 1331, “The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”



{01658179;v1}                                    1
                Case 5:21-cv-02448-JLS Document 1 Filed 05/28/21 Page 2 of 6




         5.        Pursuant to 28 U.S.C. § 1441(a), “[a]ny civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.”

         6.        Since this case arises out of violations of the Fair Debt Collection Practices Act,

15 U.S.C. §§ 1692, et seq., Erie may properly remove the State Court Action based on 28 U.S.C.

§ 1441(a).

         7.        This Notice has been filed with the Court within thirty (30) days after purported

service of the Complaint on Erie on or about April 28, 2021.

         8.        The State Court Action arose out of Erie filing an appeal of a judgement that was

entered against Erie in Magisterial District Court, case no. MJ-02302-CV-0000166-2020

(“Magisterial District Court Action”). Second Look was also a defendant in the Magisterial

District Court Action. Erie filed a separate appeal of this judgment to commence the State Court

Action. The State Court Action only involves Erie and Plaintiff improperly included Second

Look and Barry Lefever (“Lefever”) as defendants on the Complaint in the State Court Action.

         9.        Second Look also filed its own appeal of the judgment that was entered against it

in the Magisterial District Court Action. Upon the filing of Second Look’s appeal, that matter

was docketed in the Court of Common Pleas of Lancaster County, Docket No. CI-21-00945

(“The Second Look State Action”).

         10.       Thus, following the appeals of Erie and Second Look, there were two separate

matters docketed in the Court of Common Pleas of Lancaster County, the State Court Action and

the Second Look State Action.




{01658179;v1}                                    2
                Case 5:21-cv-02448-JLS Document 1 Filed 05/28/21 Page 3 of 6




         11.       On April 28, 2021, despite each separately docketed matter involving only Erie

and Second Look, respectively, Plaintiff served identical Complaints in the State Court Action

and the Second Look State Court Action on both Erie and Second Look.

         12.       Each of the identical Complaints named both Erie and Second Look while also

adding yet another improperly named defendant, Lefever, who was never even a party to the

Magisterial District Court Action.

         13.       Thus, despite all of the procedural deficiencies in Plaintiff’s Complaints, Erie and

Second Look were both first put on notice of Plaintiff’s FDCPA allegations on April 28, 2021.

         14.       On May 26, 2021, the State Court Action docket was updated to reflect that

Lefever was served with the Complaint in the State Court Action on May 16, 2021.

         15.       On May 19, 2021, Second Look filed a Notice of Removal of the Second Look

State Action and removed the Second Look State Action to the Federal District Court for the

Eastern District of Pennsylvania at Case No. 5:21-cv-02266.

         16.       Second Look did not include Erie or Lefever in its Notice of Removal as neither

was a proper party to the Second Look State Action.

         17.       Erie now presently moves to remove the State Court Action as described above.

         18.       Erie does not believe that consent of Second Look or Lefever is required to

remove the State Court Action as Second Look and Lefever were both erroneously added to

Plaintiff’s Complaint and are not proper parties.

         19.       Nevertheless, in an effort to streamline the removal process and to bring clarity to

the improper manner in which Plaintiff filed her multiple Complaints, Second Look and Lefever

consent to the removal of the State Court Action.




{01658179;v1}                                    3
                Case 5:21-cv-02448-JLS Document 1 Filed 05/28/21 Page 4 of 6




         20.       To the extent it is determined that Erie, Second Look and Lefever are all proper

parties to either the State Court Action and/or the Second Look State Action, or that removal of

the State Court Action in anyway overlaps with the previously filed Notice of Removal of the

Second Look State Action, each of Erie, Second Look and Lefever consent to the removal as to

all claims against all “Defendants.”

         21.       Further, to the extent that it is determined that this Omnibus Notice of Removal

overlaps with the previously filed Notice of Removal of the Second Look State Action, Erie and

Second Look respectfully request that this Omnibus Notice of Removal be considered an

Amended Notice of Removal, amending the Notice of Removal filed by Second Look in Case

No. 5:21-cv-02266.

         22.       Whether via separate removals, or one single Amended Notice of Removal, the

end result is that all claims as to all defendants are properly removed to Federal Court.




{01658179;v1}                                   4
                Case 5:21-cv-02448-JLS Document 1 Filed 05/28/21 Page 5 of 6




         WHEREFORE, Defendants ERIE INSURANCE and SECOND LOOK, INC. pray that

the State Court Action and SECOND LOOK State Court Action be removed from the Court of

Common Pleas of Lancaster County, Docket Nos. CI-21-01006 and CI-21-00945, to this Court

for proper and just determination.


                                           KAUFMAN DOLOWICH & VOLUCK, LLP


                                     By:   /s/     Richard J. Perr
                                           RICHARD J. PERR, ESQUIRE
                                           MONICA M. LITTMAN, ESQUIRE
                                           (Pa. Atty I.D. Nos. 72883 & 94134)
                                           Four Penn Center
                                           1600 John F. Kennedy Blvd., Suite 1030
                                           Philadelphia, PA 19103
                                           (v) 215-501-7002; (f) 215-405-2973
                                           rperr@kdvlaw.com; mlittman@kdvlaw.com
                                           Attorneys for Defendant Erie Insurance and Second
                                           Look, Inc.
Dated: May 28, 2021




{01658179;v1}                              5
                Case 5:21-cv-02448-JLS Document 1 Filed 05/28/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

         I, RICHARD J. PERR, ESQUIRE, hereby certify that on or about this date, I served a

true and correct copy of the foregoing electronically via the Court’s CM/ECF system, first class

mail, postage prepaid, and email on the following:


                                   Ian R. Brinkman, Esquire
                                  Gibbel, Kraybill & Hess LLP
                                        2933 Lititz Pike
                                     Lancaster, PA 17606
                                     ibrinkman@gkh.com
                                     Attorney for Plaintiff

                                     Jason A. Statler, Esquire
                               Johnson Duffie, Stewart & Weidner
                                301 Market Street – P.O. Box 109
                                    Lemoyne, PA 17043-0109
                                 jasonstatler@johnsonduffie.com
                              Attorney for Defendant Barry Lefever



Dated: May 28, 2021                          /s/ Richard J. Perr
                                             RICHARD J. PERR


4830-4116-5036, v. 1




{01658179;v1}                               6
